            Case 1:19-cv-05655-AJN-OTW Document 76 Filed 08/20/21 Page 1 of 2




                                                                                           8/20/21


                                          THE CITY OF NEW YORK
GEORGIA M. PESTANA                       LAW DEPARTMENT                                    SOO-YOUNG SHIN
Corporation Counsel                          100 CHURCH STREET                                   Senior Counsel
                                          NEW YORK, NEW YORK 10007
                                                                                          Phone: (212) 356-2329
                                                                                            soshin@law.nyc.gov

                                                                                    August 17, 2021

      Honorable Alison J. Nathan via ECF
      United States District Judge
      Southern District of New York
      Thurgood Marshall United States Courthouse
      40 Foley Square, Room 2102
      New York, NY 10007

                      Re: Edward Guillen v. City of New York, et al.
                          19 Civ. 5655 (AJN) (OTW)

      Your Honor:
                                                                               SO ORDERED.
              I am the attorney representing defendants in the above-referenced action. I write to
      respectfully request an extension of approximately 30 days to submit the defendants’ motion for
      summary judgment from August 23, 2021 to September 24, 2021. Plaintiff’s counsel does not
      consent to this request. Defendants would also further request that the Court adopt the below
      briefing schedule specifying due dates for plaintiff’s opposition and defendants’ reply as Your
      Honor’s prior order, Dkt. No. 74, only indicated the date by which the defendants’ motion would
      be due. This is the first request for an extension of time to file defendants’ motion for summary
      judgment and the first request for the Court to adopt a briefing schedule. No other dates would be
      affected by this enlargement request.

             Defendants request more time to file their motion for summary judgment for the
                                    8/20/21have proposed re-visiting settlement discussions of this case
      following reasons. First, defendants
      and another ongoing case involving this plaintiff (19 Civ. 11784 before Judge Buchwald) and
      have recently been granted an extension of discovery in the other docket. If any settlement
      discussions are to occur, defendants would prefer to resolve both matters. Second, due to other
      pressing deadlines after my return from vacation, I have been unable to dedicate as much time as
      necessary to this motion and therefore respectfully request this extension.

             Defendants would propose the following briefing schedule:
                 Defendants’ motion for summary judgment due by September 24, 2021
                 Plaintiff’s response in opposition due by October 25, 2021
                 Defendants’ reply due by November 8, 2021
                                                                     SO ORDERED.
      Case 1:19-cv-05655-AJN-OTW Document 76 Filed 08/20/21 Page 2 of 2




      Thank you for your consideration.

                                                Respectfully submitted,


                                                  Soo-Young Shin          /s/
                                                Soo-Young Shin
                                                Senior Counsel

cc:   BY ECF
      Samuel C. DePaola
      Sameer Nath
      Michael Pinkard
      Sim & DePaola, LLP
      Attorneys for Plaintiff




                                          -2-
